DETAILED ACTION
	This office action is response to communications for Application No. 15/847,081 filed on 11/30/2020.
Claims 1, 3-5, 8, 10, 12-14, 17 and 20 have been amended.
Accordingly, claims 1-20 are pending and ready for examination.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 U.S.C. 103
The applicant’s arguments, along with amendments, with respect to the 35 U.S.C. 103 rejections have been fully considered but moot in view of amendments. However, a new ground of rejection with respect to 35 U.S.C 103 is made in view of newly found prior art references necessitated by those amendments. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-12, 14-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene.
	Regarding claim 1, Nygaard discloses a method comprising (Nygaard, [Col. 1, Lines 29-30], “One aspect of the disclosure provides a method of testing an autonomous vehicle using virtual objects.”);
	automatically generating a virtual pedestrian based on a path specification and a behavior specification (Nygaard, [Col. 2 Line 65 – Col. 3 Line 8], “In some cases, such as a vehicle or pedestrian, the object may be given a behavior plan. A behavior plan may be based on a behavior that the user would like the virtual object to follow. Thus, example behaviors may include a pedestrian walking in front of the vehicle, other vehicles tailgating, other vehicles cutting into a lane in front or behind the autonomous vehicle. A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location.”), 
	executing a digital simulation that includes the virtual pedestrian crossing an intersection and a virtual vehicle responding to the virtual pedestrian crossing the intersection (Nygaard, [Col. 3, Lines 27-29], “For example, a virtual object representing a pedestrian crossing an intersection may be fed to the vehicle's perception system 172.”).
	Nygaard does not expressly disclose the limitations, “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system”.
	However, Greene discloses wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle (Greene, [0049], “A collision warning system on the vehicle then processes the received sensor data and issues a warning to the user of potential collisions. In this example, the warning system includes a projection mechanism which can project visual warning images, such as flashing squares 102 and 104 corresponding to the images of the approaching principals, onto windshield 100.” – Examiner’s Note: Greene discloses a “collision warning system”, which under the broadest reasonable interpretation, represents an Advanced Driver Assistance System (ADAS). The applicant provides examples of ADAS, [0036], “ADAS systems that protect pedestrians who are present at roadway intersections are becoming increasingly popular. Examples of such ADAS systems include (1) a pre-collision system and (2) a right-turn collision prevention system.”) to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection (Greene, [0049], “As a user drives his vehicle down the street, he observes through a windshield 100 the intersection the vehicle is approaching. In this example, the vehicle is equipped with a number of sensors that can detect other approaching principals, such as the pedestrian on the left and the bicyclist on the right.” [0139], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver.”);
(Greene, [0039], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage. It is left to the specialized assessor to perform accurate risk assessment at a higher computational cost” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0150-151], “The specialized assessor operates on a specific scenario, that is, it assumes that the models given are correct.”– Examiner’s Note: Greene discloses a risk assessment technique for the collision system (ADAS). Further Greene discloses the ability to re-design the system using existing models based on the assessment.);
	determining a recommendation for modifying a design of the virtual ADAS system (Greene,  [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system… It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast.” – Examiner’s Note: Greene discloses risk assessment techniques including dynamic model-based approaches to improve the collision system, which under the broadest reasonable interpretation, represents determining recommends for modifying the design of the ADAS system. The applicant states “recommendation data” describes one or more recommendations to improve the system, [0142], “At step 316, recommendation data is generated based on the analysis of the performance of the virtual ADAS system. The recommendation data describes one or more recommendations for improving the performance of the virtual ADAS system.”).
	Nygaard and Greene are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Greene’s design of “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system” into the design of Nygaard to improve the system to avoid collision with pedestrians (Greene, [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver. In one embodiment, the specialized assessor seeks to infer the driver's alertness from the vehicle history data.”).
	Regarding claim 2 and 11, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein the path specification describes a path constraint of the virtual pedestrian within the digital simulation (Nygaard, [Col. 3, Lines 5-14], “A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location. The path may also include information about the speed of the object (accelerating, decelerating, both at different times, etc.). Another example of a path may include a series of locations as opposed to only two. Again this type of path would also include information about the speed of the object.” [Col. 8, Lines 39-46], “Behavior plan 520 may include an object path, for example, defining a path from one position on or near the roadway to another. In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.” – Examiner’s Note: Under the broadest reasonable interpretation, Nygaard discloses a linear path between two geographic locations, which represents a path constraint. Further, Nygaard discloses a path may include a series of locations, which also represents a path constraint. Furthermore, Nygaard discloses the behavior plan may define a path position including location, heading, and acceleration value, which also represents a path constraint.).
	Regarding claims 3 and 12, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein the path specification describes one or more of the following: 
	how often the virtual pedestrian changes direction while crossing the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”);
	a distance traveled by the virtual pedestrian between two successive directional changes while crossing the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”);
	a start region for the virtual pedestrian to begin their crossing of the intersection and an end region for the virtual pedestrian to end their crossing of the intersection (Nygaard, [Col. 3, Lines 25-31], “As an example, the fictitious sensor data may include information such as location, direction, speed, physical characteristics (size, shape, etc.) for each virtual object at a series of different times (t=0, 1, 2, . . . n) when the autonomous vehicle would interact with the virtual object given the locations of the autonomous vehicle and the virtual object.” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.”); or 
	a crosswalk area at the intersection where the virtual pedestrian crosses the intersection (Nygaard, [Col. 8, Lines 57-64], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630.” [Col. 9, Lines 22-26], “FIG. 9 depicts the fictitious sensor data at a second time in the scenario. At the second time, the vehicle 100 is almost at the crosswalk 630, the virtual pedestrian 850 has moved approximately halfway across the crosswalk 630, and the virtual car 860 has fully entered the intersection 602.”), wherein the crosswalk area includes a crosswalk and area proximate to the crosswalk where the virtual pedestrian crosses the intersection to model illegal behavior (Nygaard, [Col. 8, Lines 57-64], “For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630.” [Col. 9, Lines 22-26], “FIG. 9 depicts the fictitious sensor data at a second time in the scenario. At the second time, the vehicle 100 is almost at the crosswalk 630, the virtual pedestrian 850 has moved approximately halfway across the crosswalk 630, and the virtual car 860 has fully entered the intersection 602.”).
	Regarding claims 5 and 14, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein the path specification and the behavior specification are determined at design time (Nygaard, [Col. 7, Lines 30-33], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, Lines 57-61], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630.” – Examiner’s Note: Nygaard discloses predefined virtual objects including behavior plans, which under the broadest reasonable interpretation, represents the specifications being determined at the time of design.).
	Regarding claims 6 and 15, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein the behavior specification includes one or more timed automata that describes how the virtual pedestrian reacts to an event within the digital simulation as time changes within the digital simulation (Nygaard, [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Regarding claims 7 and 16, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein the behavior specification describes one or more of the following: 
	how long the virtual pedestrian will wait for crossing the intersection once a traffic light changes from red to green (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”); or 
	how the virtual pedestrian modifies its walking speed as the traffic light is about to change from green to red (Nygaard, [Col. 10, Lines 20-23], “In some examples, the scenarios may be used to simulate other features in addition or as an alternative to virtual object behavior. For example, the scenario can define a state of a traffic signal (red, yellow, or green).” [Col. 7, Lines 30-34], “Types of virtual objects, such as pedestrians, bicyclists, cones, etc., may vary. Additionally, scenarios may be created for any of the virtual objects, giving the virtual objects a predefined behavior, such as moving in a particular direction, at a particular location, at a particular rate of speed.” [Col. 8, lines 41-46], “In other examples, the behavior plan may dictate what the virtual object is doing at any given time. For example, for a given time 522, the virtual object may have a location 524, heading 526, and acceleration value 528. The virtual object may move through the behavior plan in sequence.”).
	Regarding claims 9 and 18, Nygaard discloses the limitations of claims 1 and 10 respectively, wherein automatically generating the virtual pedestrian includes a plurality of virtual pedestrians being automatically generated without a user providing inputs specific to each of the plurality of virtual pedestrians so that a workload of the user is decreased relative to being required to provide inputs specific to each of the plurality of virtual pedestrians (Nygaard, [Col. 3, Lines 57-64], “As noted above, a user may create or otherwise designate the features of the scenario in advance; however the scenarios may be triggered or started in various ways. For example, a user in the autonomous vehicle could initiate a scenario while the autonomous vehicle is driving itself. For instance, the user could use a computer connected to the autonomous vehicle to inject a virtual object such as a pedestrian into the autonomous vehicle's environment. In addition, when identifying the features of a scenario, a user may provide a virtual object with flexibility.” [Col. 8, Lines 57-61], “The predefined virtual objects execute predefined behavior plans, as described above in connection with FIG. 5. For example, virtual pedestrian 650 may execute a predefined behavior plan such that the virtual pedestrian 650 appears to run across crosswalk 630. In some examples, multiple virtual objects may execute behavior plans at a same time.” – Examiner’s Note: Nygaard discloses the ability for a user to create a plurality of objects which includes pedestrians of the scenario in advance. Further, Nygaard discloses identifying the features may provide a virtual object with flexibility, which under the broadest reasonable interpretation, represents automatically generation pedestrians so that a workload of the user is decreased.).
	Regarding claim 10, Nygaard discloses a computer program product comprising a non-transitory memory storing computer-executable code that, when executed by a processor, causes the processor to (Nygaard, [Col. 4, Lines 40-49], “The memory 130 stores information accessible by the one or more processors 120, including data 132 and instructions 134 that may be executed or otherwise used by the processor(s) 120. The memory 130 may be of any type capable of storing information accessible by the processor(s), including a computing device-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, memory card, ROM, RAM, DVD or other optical disks, as well as other write-capable and read-only memories.”);
	automatically generate a virtual pedestrian based on a path specification and a behavior specification (Nygaard, [Col. 2 Line 65 – Col. 3 Line 8], “In some cases, such as a vehicle or pedestrian, the object may be given a behavior plan. A behavior plan may be based on a behavior that the user would like the virtual object to follow. Thus, example behaviors may include a pedestrian walking in front of the vehicle, other vehicles tailgating, other vehicles cutting into a lane in front or behind the autonomous vehicle. A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location.”), 
	execute a digital simulation that includes the virtual pedestrian crossing an intersection and a virtual vehicle responding to the virtual pedestrian crossing the intersection (Nygaard, [Col. 3, Lines 27-29], “For example, a virtual object representing a pedestrian crossing an intersection may be fed to the vehicle's perception system 172.”).
	Nygaard does not expressly disclose the limitations, “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determine that the virtual ADAS system did not perform in compliance with a design specification and determine a recommendation for modifying a design of the virtual ADAS system”.
	However, Greene discloses wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle (Greene, [0049], “A collision warning system on the vehicle then processes the received sensor data and issues a warning to the user of potential collisions. In this example, the warning system includes a projection mechanism which can project visual warning images, such as flashing squares 102 and 104 corresponding to the images of the approaching principals, onto windshield 100.” – Examiner’s Note: Greene discloses a “collision warning system”, which under the broadest reasonable interpretation, represents an Advanced Driver Assistance System (ADAS). The applicant provides examples of ADAS, [0036], “ADAS systems that protect pedestrians who are present at roadway intersections are becoming increasingly popular. Examples of such ADAS systems include (1) a pre-collision system and (2) a right-turn collision prevention system.”) to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection (Greene, [0049], “As a user drives his vehicle down the street, he observes through a windshield 100 the intersection the vehicle is approaching. In this example, the vehicle is equipped with a number of sensors that can detect other approaching principals, such as the pedestrian on the left and the bicyclist on the right.” [0139], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver.”);
	determine that the virtual ADAS system did not perform in compliance with a design specification (Greene, [0039], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage. It is left to the specialized assessor to perform accurate risk assessment at a higher computational cost” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0150-151], “The specialized assessor operates on a specific scenario, that is, it assumes that the models given are correct.”– Examiner’s Note: Greene discloses a risk assessment technique for the collision system (ADAS). Further Greene discloses the ability to re-design the system using existing models based on the assessment.);
	determine a recommendation for modifying a design of the virtual ADAS system (Greene,  [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system… It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast.” – Examiner’s Note: Greene discloses risk assessment techniques including dynamic model-based approaches to improve the collision system, which under the broadest reasonable interpretation, represents determining recommends for modifying the design of the ADAS system. The applicant states “recommendation data” describes one or more recommendations to improve the system, [0142], “At step 316, recommendation data is generated based on the analysis of the performance of the virtual ADAS system. The recommendation data describes one or more recommendations for improving the performance of the virtual ADAS system.”).
	Nygaard and Greene are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Greene’s design of “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system” into the design of Nygaard to improve the system to avoid collision with pedestrians (Greene, [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver. In one embodiment, the specialized assessor seeks to infer the driver's alertness from the vehicle history data.”).
	Regarding claim 20, Nygaard discloses a system comprising: 
Nygaard, [Col. 5, Lines 23-29], “Computing device 110 may have all of the components normally used in connection with a computing device such as the processor and memory described above, as well as a user input 150 (e.g., a mouse, keyboard, touch screen and/or microphone) and various electronic displays (e.g., a monitor having a screen, a small LCD touch-screen or any other electrical device that is operable to display information).”),  wherein the processor is operable to execute computer code stored in the non-transitory memory and the computer code is operable, when executed by the processor, to cause the processor to (Nygaard, [Col. 4, Lines 40-49], “The memory 130 stores information accessible by the one or more processors 120, including data 132 and instructions 134 that may be executed or otherwise used by the processor(s) 120. The memory 130 may be of any type capable of storing information accessible by the processor(s), including a computing device-readable medium, or other medium that stores data that may be read with the aid of an electronic device, such as a hard-drive, memory card, ROM, RAM, DVD or other optical disks, as well as other write-capable and read-only memories.”):
	automatically generate a virtual pedestrian based on a path specification and a behavior specification (Nygaard, [Col. 2 Line 65 – Col. 3 Line 8], “In some cases, such as a vehicle or pedestrian, the object may be given a behavior plan. A behavior plan may be based on a behavior that the user would like the virtual object to follow. Thus, example behaviors may include a pedestrian walking in front of the vehicle, other vehicles tailgating, other vehicles cutting into a lane in front or behind the autonomous vehicle. A behavior plan may include an object path. The simplest object path may include a linear path between the initial geographic location and a second geographic location.”), 
	execute a digital simulation that includes the virtual pedestrian crossing an intersection and a virtual vehicle responding to the virtual pedestrian crossing the intersection (Nygaard, [Col. 3, Lines 27-29], “For example, a virtual object representing a pedestrian crossing an intersection may be fed to the vehicle's perception system 172.”).
	Nygaard does not expressly disclose the limitations, “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determine that the virtual ADAS system did not perform in compliance with a design specification and determine a recommendation for modifying a design of the virtual ADAS system”.
	However, Greene discloses wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to (Greene, [0049], “A collision warning system on the vehicle then processes the received sensor data and issues a warning to the user of potential collisions. In this example, the warning system includes a projection mechanism which can project visual warning images, such as flashing squares 102 and 104 corresponding to the images of the approaching principals, onto windshield 100.” – Examiner’s Note: Greene discloses a “collision warning system”, which under the broadest reasonable interpretation, represents an Advanced Driver Assistance System (ADAS). The applicant provides examples of an ADAS, [0036], “ADAS systems that protect pedestrians who are present at roadway intersections are becoming increasingly popular. Examples of such ADAS systems include (1) a pre-collision system and (2) a right-turn collision prevention system.”) protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection (Greene, [0049], “As a user drives his vehicle down the street, he observes through a windshield 100 the intersection the vehicle is approaching. In this example, the vehicle is equipped with a number of sensors that can detect other approaching principals, such as the pedestrian on the left and the bicyclist on the right.” [0139], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver.”);
	determine that the virtual ADAS system did not perform in compliance with a design specification (Greene, [0039], “As described in previous sections, the preliminary examines all pairs of principals (vehicles, pedestrians, or bicyclists) and identifies possible collision incidents. Since there could be many cars or pedestrians at a busy intersection, this screening task ideally is to be performed quickly at a low computational cost, since accuracy is not a concern in the preliminary assessor stage. It is left to the specialized assessor to perform accurate risk assessment at a higher computational cost” [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system.” [0150-151], “The specialized assessor operates on a specific scenario, that is, it assumes that the models given are correct.”– Examiner’s Note: Greene discloses a risk assessment technique for the collision system (ADAS). Further Greene discloses the ability to re-design the system using existing models based on the assessment.); and 
	determine a recommendation for modifying a design of the virtual ADAS system (Greene,  [0145], “There are several additional advantages to a model-based approach for specialized assessment. Model-based approaches are flexible and allow new models to be integrated and existing models to be modified without the need to completely re-design the system… It is possible to plug in fixed, a priori models. It is also possible to use training data and statistical learning to improve the models before plugging them into the system. Furthermore, it is possible to improve the models dynamically when the system is running.” [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast.” – Examiner’s Note: Greene discloses risk assessment techniques including dynamic model-based approaches to improve the collision system, which under the broadest reasonable interpretation, represents determining recommends for modifying the design of the ADAS system. The applicant states “recommendation data” describes one or more recommendations to improve the system, [0142], “At step 316, recommendation data is generated based on the analysis of the performance of the virtual ADAS system. The recommendation data describes one or more recommendations for improving the performance of the virtual ADAS system.”).
	Nygaard and Greene are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to one of the ordinary skill in the art before the effective filing date of the instant application to integrate Greene’s design of “wherein the digital simulation is operable to measure a performance of a virtual Advanced Driver Assistance System (virtual ADAS system) included in the virtual vehicle to protect the virtual pedestrian when responding to the virtual pedestrian crossing the intersection, determining that the virtual ADAS system did not perform in compliance with a design specification and determining a recommendation for modifying a design of the virtual ADAS system” into the design of Nygaard to improve the system to avoid collision with pedestrians (Greene, [0153], “Driver (and/or pedestrian) alertness is important to risk assessment. If a driver is alert, he/she has less chance of colliding with others, even if the vehicle is going fast. Furthermore, issuing a warning to a driver already paying attention might be a distraction and presents no benefit to the driver. In one embodiment, the specialized assessor seeks to infer the driver's alertness from the vehicle history data.”).

Claims 4, 8, 13, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nygaard et al. (U.S. Patent No. 9,836,895 B1) hereinafter Nygaard, in view of Greene et al. (U.S. Patent Publication No. 2008/0309468 A1) hereinafter Greene, in further view of Ferguson et al. (U.S. Patent No. 9,120,484 B1) hereinafter Ferguson.
	Regarding claims 4 and 13, Nygaard and Greene discloses the limitations of claims 1 and 10 respectively, but does not expressly disclose the limitations, “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians”.
	However, Ferguson discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians (Ferguson, [Col. 11, Lines 48-52], “The autonomous vehicle 104 may also record and monitor behavior data for non-vehicle objects as well. FIG. 4C illustrates a driving environment in which the autonomous vehicle 104 may monitor and record the behavior of a non-vehicle object 408, namely a pedestrian. The autonomous vehicle 104 may monitor which of the various paths (e.g., path A1, path A2, or path A3) the pedestrian 408 follows to cross the exemplary intersection.” [Col. 17, Lines 26-31, “Because the object models may be customized with parameters specific to a given driving environment, the autonomous vehicle 104 may better accurately predict the behavior of a detected object and take actions (e.g., braking, accelerating, etc.) in response to the behavior of the detected object. In addition, since the autonomous vehicle 104 may continuously collect behavior information about detected objects, already existing object models may be further refined to better reflect the behavior of real-world objects.” – Examiner’s Note: Ferguson discloses the ability to model the path of pedestrians based on recorded data which represents real-world objects. Further, Ferguson discloses sensors to assist the vehicle to maximize safety, which under the broadest reasonable interpretation, represents manufacturing or industry testing standards, [Col. 7, Lines 26-28], “These sensors 210-231 may assist the vehicle in responding to its environment to maximize safety for passengers as well as objects or people in the environment.”).
	 Nygaard, Greene, and Ferguson are each and respectively analogous to the instant application because they are from the same field of endeavor of simulating virtual objects including vehicles and pedestrians. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to integrate Ferguson’s design of “wherein the path specification and the behavior specification are determined using digital data that describes one or more of industry testing standards or manufacture testing standards that describe a walking path and behavior of one or more real-world pedestrians” into the design Nygaard and Greene in order to determine the behavior of pedestrians based on real-world data to improve the reliability of the system (Ferguson, [Col. 9, Lines 38-49], “The autonomous driving computer system 144 may also collect state information about a detected object to further refine already existing object models. For example, the collected state information may supplement state information already used to initially construct the object model. In other words, the supplemental state information may provide additional statistical information about the behavior of a detected object to further refine the probable behaviors of the object in the given environment. Thus, as the autonomous vehicle 104 moves about its environment, the supplemental state information may improve the reliability and predictability of a given object model.”).  
	Regarding claims 8 and 17, Nygaard and Greene discloses the limitations of claims 1 and 10 respectively, but does not expressly disclose the limitation, “wherein the path specification and the behavior specification are determined using digital data that describes one or more real-world accident reports”.
	 However, Ferguson discloses wherein the path specification and the behavior specification are determined using digital data that describes one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should be understood that state and object information may be collected by other means ether than the autonomous vehicle 104, For example, state and object data may he collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means.”) that describe a walking path and behavior of one or more real-world pedestrians who were injured by vehicles at one or more real-world roadway intersections (Ferguson, [Col, 3, Lines 63-67'], "The object behavior model servers may then formulate models for the detected objects in one or more driving environments, such as a detected pedestrian in a crosswalk, a vehicle entering a highway, a bicycle traveling on a roadway and other such driving environments. The autonomous vehicle may then use the behavior models and/or behavior data to respond to the predicted behavior of a detected object”).
	Refer to the analysis of claims 4 and 13 for the motivation to combine references. 

	Regarding claim 19, Nygaard and Greene discloses the limitations of claim 10, but does not expressly disclose the limitation of “wherein the virtual pedestrian is generated based on one or more real-world accident reports”.
	However, Ferguson discloses wherein the virtual pedestrian is generated based on one or more real-world accident reports (Ferguson, [Col. 9, Lines 57-65], “It should also be understood that state and object information may be collected by other means other than the autonomous vehicle 104. For example, state and object data may be collected by a non-autonomous vehicle, satellite imagery, traffic reports, police reports, user-provided information, or other such means. In addition, these other data collection means by work in concert with the autonomous vehicle 104 and may communicate the collected state and object information to the autonomous vehicle 104.”).
	Refer to the analysis of claims 4 and 13 for the motivation to combine references. 
Conclusion
	The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure:
	Madduri et al. (U.S. Publication No. 2019/0147737 A1) discloses collecting data between vehicles and pedestrians from multiple sources to analyze accident data.
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER PHAM whose telephone number is (571)272-1512. The examiner can normally be reached on Monday-Friday from 8:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah, can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/P.T.P./Examiner, Art Unit 2127                                                                                                                                                                                                        03/13/2021

/SAIF A ALHIJA/Primary Examiner, Art Unit 2128